DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, 11, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas (US 20160159276 A1)

With regards to claim 1. Thomas disclose(s):
A vehicle (abstract) comprising: 
a lighting device (105; fig 1 [0034]) disposed in an interior of the vehicle [0034]; 
a communicator (“connected (e.g., networked) to other machines” involves a communicator [0055]) configured to communicate with an external server ([0055]); 
a user interface (334; fig 3a) configured to receive a destination from a user (fig 3d [0043]); and 
a controller (“controller” [0050]) configured to obtain a reference characteristic value (336; fig 3a) of the destination from the external server ([0041]), and to control the lighting device based on a lighting adjustment value determined from the reference characteristic value (346 [0041-0042]).

With regards to claim 5. Thomas disclose(s):


With regards to claim 10. Thomas disclose(s):
The vehicle according to claim 1, further comprising: a storage configured to store reference characteristic values for a plurality of places (see corresponding references of each of selected “city name” in fig 3d), wherein the controller is configured to obtain the reference characteristic value of the destination from the storage or the external server ( [0041, 0055]).

With regards to claim 11. Thomas disclose(s):
A method of controlling a vehicle (abstract) comprising: 
receiving a destination from a user (fig 3d [0043]) through a user interface (334; fig 3a); 
obtaining, by a controller (“controller” [0050]), a reference characteristic value (336; fig 3a) of the destination from an external server ([0041]); and 
controlling, by the controller, a lighting device (105; fig 1 [0034]) disposed in an interior of the vehicle [0034] based on a lighting adjustment value determined from the reference characteristic value (346 [0041-0042]).

With regards to claim 15. Thomas disclose(s):
The method according to claim 11, wherein the obtaining a reference characteristic value of the destination comprises: 
obtaining, when the destination is an outdoor place, the reference characteristic value in which weather information of the destination is reflected (see “weather” [0041]).

With regards to claim 20. Thomas disclose(s):

obtaining the reference characteristic value of the destination from a storage configured to store reference characteristic values for a plurality of places (see corresponding references of each of selected “city name” in fig 3d) or from the external server ( [0041, 0055]).

Allowable Subject Matter
Claim(s) 2-4, 6-9, 12-14, and 16-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art fails to teach or suggest a/an vehicle requiring:
wherein the controller is configured to determine an image characteristic value from an image of the destination obtained from the external server, and to determine the lighting adjustment value by applying a weight to the reference characteristic value and the image characteristic value, in combination with the other limitations of the claim.
With regards to claim 12, the prior art fails to teach or suggest a/an method requiring:
obtaining, by the controller, an image of the destination from the external server, and determining an image characteristic value from the image of the destination, 
wherein the controlling a lighting device comprises: 
determining the lighting adjustment value by applying a weight to the reference characteristic value and the image characteristic value, in combination with the other limitations of the claim.
With regards to claim(s) 3-4, 6-9, 13-14, and 16-19, it/they would be allowable in virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pflug (US 20170217367 A1)
“A lighting control system for a vehicle includes a controller configured to be disposed at a vehicle so as to connect with or communicate with at least one light of the vehicle. The controller, responsive to at least one input, adjusts a color of the at least one light of the vehicle and an intensity of the at least one light of the vehicle. The input may include one or more of (i) a driver attentiveness input and (ii) a driver age input, and optionally a time of day input, an ambient light input, a weather condition input, and/or a navigation input.”
KIM US 20150291032 A1

    PNG
    media_image1.png
    349
    405
    media_image1.png
    Greyscale

Manoharan US 20170185271 A1
“Additionally, a user input selecting a destination can also result in additional destination information being presented within the map 116. This information can include, for example, a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844